 FEDERAL-MOGUL CORP.Federal-Mogul Corporation,Bower Roller BearingDivisionandInternational Union,United Automo-bile, Aerospace and Agricultural Implement Work-ers of America(UAW). Case 7-CA-9092March 4, 1974DECISION AND ORDEROn November 9, 1972, Administrative Law JudgeMaurice S. Bush issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief, and the Charging Party fileda brief in answer to Respondent's exceptions.'The Board has considered the record and theattachedDecision in light of the exceptions andbriefsand has decided to affirm the rulings,findings,2 and conclusions of the Administrative LawJudge and to adopt his recommended Order.The facts, as more fully set forth in that Decision,are as follows:The Charging Party, hereinafter referred to asUAW or Union, has represented a unit composed ofabout 2,000 of Respondent's production and mainte-nance employees since 1941. Until the eventsoccurring herein, the approximately 140 setup menwho prepare and check machines for other employ-ees to operate were never included in the productionand maintenance unit. In fact, they were specificallyexcluded from the current collective-bargainingagreement between Respondent and the Union.On April 29, 1971, an election was conductedamong the setup men in which they voted to berepresented for purposes of collective bargaining bytheUAW and so, according to the Notice ofElection, indicated "their desire to be included in theexisting production and maintenance unit currentlyrepresented by" the UAW.As a result of the election, the Regional Directorfor Region 7 issued an amended certification with aneffective date of May 7, 1971, which certified that theUAW "may bargain for the employees in the above-named category as part of the group of employeeswhich it currently represents." The AdministrativeLaw Judge found, and we agree, that the result of therevised certification was to make the setup men partof the preexisting production and maintenance unit.On May 12, 1971, Respondent's manager ofindustrial relations informed the Union that Respon-dent considered the setup men to be covered by thecurrent production and maintenance unit agreementiRespondent's request for oral argument is hereby denied,since therecord, exceptions,and briefs adequately present the positions of theparties2The Respondent has excepted to certain credibility findings made bythe Administrative Law Judge. It is the Board's established policy not tooverruleanAdministrativeLaw Judge'sresolutionswith respect tocredibility unless the clear preponderance of all of the relevant evidence343and that, effective June 1, 1971, Respondent wouldtake action to implement the agreement with respecttotheGlobed employees. Despite the Union'sobjections Respondent on June 1 proceeded to applythe agreement to the setup men. As a result ofRespondent's unilateral action the setup men lostcertainbenefits they had enjoyed prior to thecertification and began receiving the same contractu-albenefits as the production and maintenanceemployees.After Respondent implemented the contract, theparties conducted a total of five bargainingsessionsbetween June 29 and September 15, 1971, to discussthe setup men. At all the meetings the Unioncontinued to insist that the preelection benefits berestored to setup men, while Respondent consistentlycontended that the setup men were automaticallycovered by the existing production and maintenancecontract and that their benefits were derived from it,exclusively.After the fifth and final meeting, atwhich Respondent declared it would agree only tothose union proposals which were included in theexistingcontract, theUnion filed unfair laborpractice charges. A complaint issued on May 5, 1972,alleging that Respondent violated Section 8(a)(5) and(1) of the Act by (1) its unilateral announcement ofthe proposed change in benefits, (2) the unilateralimplementation of the production and maintenancecontractwith respect to the setup men, and (3)bargaining in bad faith by maintaining a fixed andunalterable position in its subsequent negotiatingsessions with the Union.Although Respondent has admitted the unilateralannouncement of and subsequent changes in thesetupmen's benefit structure, it denies havingcommitted any violation of the Act, on the groundsthat as a matter of law it had an obligation or at leasta right to apply the terms of the production andmaintenance agreement to the setup men. We do notagree.In the instant case, the outstanding collective-bargaining agreement was executed March 1, 1971,to be effective through February 28, 1974. Though insome industries parties commonly provide for cover-age of "after-acquired" plants, stores, or groups,3thatwas not the case here. On the contrary, aspreviously indicated, the applicable, current contractspecifically excluded setup men, and no "bargain"can be said to have been consciously made by theparties for them.When the Union became certifiedconvinces us that the resolutions are incorrect.Standard Dry Wall Products,Inc, 91 NLRB 544, enfd.188 F.2d 362(C.A 3, 1951).We have carefullyexamined the record and find no basis for reversing his findings.3 See,e g. St Louis Coca Cola Bottling Company,188 NLRB 658,RetailClerks Union,Local 870, Retail Clerks International Association,AFL-CIO,192 NLRB 240,Smith'sManagement Corporation d/b/a Frazier'sMarket,197 NLRB 1156209 NLRB No. 51 344DECISIONSOF NATIONALLABOR RELATIONS BOARDas their newly designated exclusive agent, theAdministrativeLawJudgefound-andweagree-the Respondent became obligated to engageingood-faithbargaining as to the appropriatecontractual terms to be applied to this new additionto the previous unit.We do not perceive either legal or practicaljustification for permitting either party to escape itsnormal bargaining obligation upon the theory thatthis newly added group must somehow be automati-cally bound to terms of a contract which, by its veryterms,excluded them. Such a determination wouldappear to be at odds with the Supreme Court'sholding inH. K. Porter Co., Inc. v. N.L.R.B.4InH.K Porter,the Supreme Court noted that "while theBoard does have power ... to require employersand employees to negotiate, it is without power tocompel a company or a union to agree to anysubstantive contractual provision of a collective-bargaining agreement." 5 Were the Board to requireunilateral application of the existing contract to thesetup men we would, in effect, be compelling bothparties to agree to specific contractual provisions inclear violationof theH. K. Porterdoctrine.Weunderstand the teaching of that case to be that wehave no statutory authority here to force on theseemployees and their Union,as well asthe Employer,contractual responsibilities which neither party hasever had the opportunity to negotiate.Our decision promotes bargaining stability, since amajor consequence of the opposite view would bethat in contract negotiations both parties would beheld to be making agreements for groups of personswhose identity and number would be totally un-known to, and unpredictable by, either party. Costsof wages and benefits under negotiation would thusbecome equally unpredictable, and informed negoti-ation of such benefits as health and pension planswould become well-nigh impossible. The unpredicta-ble scope of the number, age groups, and otherfactors of coverage which are essential to developcost data as to such items would leave negotiators inthe dark as to how to make any reliable estimates offuture costs. Bargaining under such conditions wouldbe seriously handicapped.Thispoints to another element of unfairnessinherent in Respondent's position. Though in thiscase it is the Employer which seeks to have theGlobed-in employees automatically covered by theexisting contract, if we were to adopt Respondent's-and our dissenting colleagues'-view, the sameresult would of course have to obtain in any case inwhich a union were to take the same position. Thatwould create the only situation in law known to us inwhich individuals theretofore not a party to anagreement could, by their own unilateral action, votethemselves a share of the bargain which the otherparties had agreed to between and for themselves.Instances of this unfairness are not difficult toenvisage.For example, an employer may have agreedwith a union to a 2-week, paid sick leave benefit forall employees in a unit,based on his awareness thatthose employees were seldom sick in the past andwould not be likely to abuse the benefit. Thereafter, afringe group of employees, not previously included inthe unit and with a history of substantial, theretoforeunpaid absenteeism, decide to Globe themselves intothe existing unit and to insist that the specialprovision for sick leave be immediately applicable tothem, despite the employer's concern that such abenefit for the newly added group was never withinhiscontemplation, and would be extraordinarilyexpensivewhen applied to them. Clearly, theemployer would be entitled to a negotiated, ratherthan a unilaterally imposed,agreement for thesenewly added employees, and to an opportunity toachievea quid pro quofor the sick leave benefit as itapplies to the new group. A similar situation wouldprevail if a group of older employees, perhaps in apreviously excluded plant clerical classification, wereto vote themselves into a unit having a contractproviding a life insurance or pension program which,when negotiated, was intended and possibly fundedto cover only the then-included group of youngeremployees.We believe the far better-and fairer-result is toadhere to the language of the amended certification,that the Union "may bargain" for the setup men "aspart of the group of employees which it currentlyrepresents."To be sure,in 1974,when it comes timetonegotiate a new contract, the Union and theEmployer must bargain for a single contract to coverthe entire unit,including the setup men. In themeantime, the Union must, of course, fairly repre-sent all employees in the unit, including both setupmen and those previously included in the unit. Butwe fail to perceive anything divisive, or even unusual,about requiring interim bargaining for this newgroup. If an agreement is reached, it will in alllikelihoodbe an addendum to the existing pro-duction and maintenance contract. Insofar as it maycontain terms peculiarly applicable to setup men,that seems to us a practical, acceptable, and not adivisive, result. Single contracts often have separateor special provisions for separate classifications,departments, or shifts, depending upon the extent towhich the bargaining has developed agreement uponwhether all-inclusive provisions are adequate-or4 397 L S 99 (1970).5Idat 102 FEDERAL-MOGUL CORP.inadequate-to deal with the problems of each suchgroup.We believe this is what is needed to bebargained here,and that such bargaining is to bepreferred,both legally and practically,over automat-ically fitting the new group,sans bargaining, into afixedmold no matterhow badlythat mold may fiteither the employees' or the employer'scircum-stances, needs, and desires at the time.6The fairness of our election processes would alsobe adversely affected by the logical consequences ofthe views espoused by the dissent.While in this caseonly one union is involved,in otherGlobesituationsthere are,with some frequency,two unions, one ofwhich seeks a separate unit while the other is anincumbent which has a collective-bargaining agree-ment covering a larger existing unit.In such cases theeffect of the views expressed in the dissent would beto interferewith the employees'free choice byputting the competing unions in disparate positions,despite the fact that neither union consciouslyreached a bargain with the employer for the newgroup.Ifthe employees were to vote for theincumbent they would know in advance the preciseguarantees and limitations on their benefits andobligations,since the dissenters would by fiat deemthe new group automaticallycovered bythe existingcontract;on the other hand,if they were to vote forthe other union they would have no such assurancesbut, instead, would have whatever advantages ordisadvantages would inhere in the bargaining whichonly a vote for the nonincumbent union would allowto occur.It is not for the Board to weight the scalesinwhatever way such disparate rules might affectany given election.The dissent reliesonLubbock Typographical UnionNo. 888,InternationalTypographicalUnion,AFL-CIO(The Avalanche-Journal PublishingCompany),196NLRB 177.We believe that case to be distinguisha-ble. The respondent union there was found not guiltyof an unlawful refusal to bargain when it insisted onitsposition that the contract applicable to otheremployees in the unit should be applied to the newlyadded group of proofreaders,while at the same timeoffering to bargain about any amendments which thecompany might think appropriate for this specialgroup.The company, however,took an equallyaOur colleagues concede that, as to some "matters not covered by theexisting contract and which were of unique concern to the setup men," theparties have a duty to bargainWe think it clear that the setup men'scompensation, here in issue, falls into that category The setup men's owncompensation is, of cour'e.unique to them, and the contract is unquestiona-bly silent on this matter As we have noted, the contract is silent as toallmatters affecting setup men,since at the time of execution of the agreementsetupmen were specifically excluded from its coverageOur colleagues suggest that Respondent may have met whateverbargaining obligation it had.We cannot agree Respondent advised theUnion on May 12, 1971, that,inter alia,it proposed to convert setup men toan hourly basis and,when the Union replied on May 18 that bargaining was345adamant position that a wholly new and differentcontract be negotiated, but failed to make anyconcrete proposals. On those facts, the Trial Examin-er recommended that the charges be dismissed andthe Board adopted his recommendation. There, ashere, the union sought to bargain for the Globedemployees as part of theexistingunit, but offered tonegotiate a supplementalagreementwith specialterms covering them. In the instantcase,however,the Respondent changed the terms and conditions ofthe setup men by unilaterally applying theexistingproductionand maintenancecontract to themin toto,beforeoffering theUnion any opportunity tobargain.We are notsuggestingthat the Respondenthere was precluded from asserting, as a bargainingposition, that the existing contract ought to applyand inviting, as did the union inLubbock,anysuggestionsas to what specific modifications thereinshould be made.But until negotiationscan be had asto the respective positions of the parties, Boardprecedent requires that no unilateral changes bemade in the wages or benefits of the newlyrepresented employees.Nor do we suggest that either party may adamantlyinsist toimpasse upon a totally separateagreementsodesigned as to effectively destroy the basiconeness of the unit which we have found appropri-ate. It isin that light that the Trial Examiner inLubbockquestioned,butdidnot then decide,whether the "Company thereby, in effect, wasproposing to sever the proofreaders from the com-posing roomunit,and by a negotiating tactic annulthe Board's Decision and Certification. ..."Neither do we need to reach that issue here, for theevidence in this regard will not support such afinding.While neither party appears to have quali-fied as a model of flexibility, it was the Respondentwhich unlawfully and unilaterally made changes inbenefits and which then adamantlyinsisted, as amatter oflaw,that it did not have to bargain aboutany of those items. The Union's position, while aninsistentone, was not tantamount to a rejection of acontract which would encompass all employees in asingle unit; nor can itsinsistenceupon discussing theretention of previously enjoyed benefits be deemed afirst required,Respondent on May 25 informed the Union that it found it"administrativelynecessaryto proceed to implement immediately"that andother changes.The obligationto bargaincollectivelyisnot normallysatisfied by an employers making changes first and then bargaining aboutthem later.Moreover, we are unable to divine which of the changes madewere, in our colleagues words, of "unique, oncern" to setup men, and thusbargainable. Respondent made changes in setup men *% vacation benefits,pension and health insurance,manner of recording work time,sick leave,opportunityto participate in stock investment,et ceteraWe would, asindicated, leave to collective bargaining the applicability of existingcontractural provisions to setup men. 346DECISIONSOF NATIONALLABOR RELATIONS BOARDtactic designed to annual the Board's certification bydestroying the integrity of the single unit.Under these circumstances and for the abovereasons, we, like the Administrative Law Judge, findthatRespondent violated its obligations underSection 8(a)(5) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order therecommend-ed Order of the Administrative Law Judge andherebyorders thatRespondent,Federal-MogulCorporation, Bower Roller Bearing Division, De-troit,Michigan, its officers,agents, successors, andassigns,shall take the action set forth in the saidrecommended Order.MEMBERS KENNEDY and PENELLO, dissenting:We dissent from the majority's finding thatRespondent violated Section 8(a)(5) of the Act byapplying the terms of the existing contract to setupmen who voted in a mid-term election to join theproduction and maintenance unit, and by simultane-ously withdrawing those preelection benefits former-ly enjoyed by the setup men which were inconsistentwith the contract. In our view, when a union, as aresult of anArmour-Globeelection, is certified torepresent certain employees "as part of" an existingbargaining unit for which the union has alreadynegotiated a contract, the provisions of that contractapply automatically and equally to all individuals inthe unit, including those who are newly included.For over 30 years, the Union (hereafter Union orUAW) has been the certified representative ofRespondent's production and maintenance employ-ees employed at Respondent's two Detroit plants.During that. time, successive collective-bargainingagreementshave been negotiated in the productionand maintenance unit, the current agreement encom-passing the period from March 1, 1971, throughFebruary 28, 1974.On April 29, 1971, an election was conductedamong Respondent's setup men in accordance withthe Board'sArmour-Globeelection procedures 7 todeterminewhether they wished to abandon theirnonunion status in favor of UAW representation. Amajority of the setup men voted in favor of suchrepresentation thereby indicating, according to theBoard's Notice of Election, a desire "to be includedin the existing production and maintenance unitAs a result of the election, the Board thereafterissued a Certification of Results which certified thatthe Union "may bargain" for the setup men "as partof the group of employees which it currentlyrepresents" (i.e., the production and maintenanceemployees).Thereafter,Respondent informed theUnion that as a result of the Board's action, itdeemed the setup men to be "covered exclusively bythe existing Labor Agreement with respect to theirwages, hours, rates of pay and other conditions ofemployment." Accordingly, Respondent advised thatitwould implement the contract terms with respectto the setup men as of a certain date, subject topostimplementation bargaining on matters unique tosuch employees.The Union disagreed with Respondent's position,contending that the setup men were entitled to "freshbargaining"with regard to all of their workingconditions, and that until such time as completeagreement could be reached they were entitled to a'continuation of their preelection benefits.On June 1, 1971, Respondent applied theexistingcontract to the setup men with the result that certainbenefitswhich they had formerly enjoyed werereplaced by new benefits contained in the contract.Five postimplementation bargaining sessions failedto resolve the deadlock created by Union insistenceon the one hand that preelection benefits be restoredand Respondent's insistence,on the other hand, thatthe setup men were automatically covered by theexisting contract and their benefits derived exclusive-ly therefrom. Following adjournment of the fifthmeeting without an agreement, the Union filed theinstant charges.We cannot agree that Respondent'sconduct violated Section 8(a)(5) of the Act.In the AprilArmour-Globeelection,a majority ofRespondent's setup men elected to abandon morethan 30 years of unrepresentedstatus infavor ofunion representation. Their vote, however, reflectedmore than a desire for union representation ingeneral; it reflected, in addition, a desire forrepresentationby a specific union in a specificpreexisting bargaining unit. These twin desires wereand are clearly preserved in the Board's Certificationof Results issued after the election wherein the UAWis certified to represent the setup men "as part of" theexisting production and maintenance unit. UAWrepresentation of the production and maintenanceemployees, in turn, is reflected in the benefits andworking conditions which it has negotiated andincorporated into the production and maintenancecontracts. It follows, therefore, that if the setup menare to be represented "as part of" the production andmaintenance employees, their benefits and working7Globe Machine & StampingCo,3 NLRB 294,Armour andCompany,119 NLRB 623;NLRB FieldManual,sec 110902c(l) FEDERAL-MOGUL CORP.conditions should likewise be derived exclusivelyfrom the production and maintenance contracts.The majority argues that such a result wouldcontravene the dictates of the U.S. Supreme Court,as enunciated inH. K Porter Co., Inc. v. N.L.R.B.,397 U.S. 99, because the effect would be to compel"both parties. to agree to specific contractual provi-sions...."Such an argument fails to take intoaccount the fundamental differences between aregular Board election and anArmour-Globeelection,and the different bargaining obligations which flowtherefrom.The purpose of a Board election conductedpursuant to the filing of an RC petition is todetermine which union, if any, shall be certified torepresent the employees in an appropriate unit. In apureArmour-Globeelection such as the one run here,on the other hand, the question of which union willbe the certified representative in the preexisting unithas already been determined-it will always be theincumbent union-and the only purpose of theelection isto determine whether a fringe group ofunrepresented employees desires to share in therepresentation provided by that incumbent union.NLRB Field Manual,Section 11090.2 c(1). Accord-ingly, when a majority of the voting fringe employeesvote in favor of such representation, a Certificationof Results rather than a Certification of Representa-tive is issued by the BoardsIt isevident that aCertification of Representative would be meaninglessfollowing anArmour-Globeelection because the issueat stake is not who the representative shall be, butprecisely who shall be represented.Given the above-described differences between aregular Board election and anArmour-Globeelection,itmust be recognized that different bargainingobligations flow therefrom, and it is on this basis thatthePortercase must be distinguished. Following aregular election in which the union is victorious, acertificationof representative is issued and theemployer is thereafter obligated to bargain with thatrepresentative in a good-faith effort to reach acollective-bargaining agreement covering the unitemployees. Following anArmour-Globeelection inwhich the fringe employees vote to join the preexist-ing unit, on the other hand, the parties have alreadydischarged their duty to bargain, at least with regardto contract provisions which are unitwide in scopeand which therefore apply equally to all unitmembers.With respect to such provisions, theincumbent union and the employer have already8NLRB Field Manual. supraWe note that in the instant case, acertificationof representativeerroneouslyissuedon May 7, 1971, waswithdrawn and replaced4 days later by a propercertification of results.9Under well-established precedentthe Board would haveconducted anelection in a separate residual unit of setup menif the Unionhad sought to347bargained in good faith, have already agreed tospecific terms, and have already incorporated thoseterms into an executed contract covering each andevery employee in the unit. In short, with regard tothese provisions, no duty to bargain remains at thetime of the election.The majority decision requires bargaining for thesetup men in a separate and distinct unit and only"when it comes time to negotiate a new contract, theUnion and the Employer must bargain for a singlecontract to cover the entire unit, including the setupmen." Thus, the majority would treat the setup menas a separate unit for a period of time and thereafteras a part of the existing bargaining unit. This conceptof double certification is not reconcilable with thecertification that issued in the election case .9 If themajority believe that the setup men are not coveredby the production and maintenance contract, asrequired by our certification and as voted by theemployees, in futurecasesthe Board should notentertain petitions or conductArmour-Globeelec-tions unless timely under established contract barruleswith respect to the termination date of theproduction and maintenance contract. We perceivethis to be the only way to avoid the majority'sconcept of double certification.Under ourArmour-Globecertification,we believethat the Employer had a limited postelection duty tobargain on matters not covered by the existingcontract and which were of unique concern to thesetup men. The Employer could lawfully implementthe unitwide provisions of the contract with respectto the setup men including changes in preelectionbenefits in conflict therewith. As to those itemswhich were the unique concern of the setup men,Respondent stood willing to bargain and did, in fact,bargain.Our position is supported by the Board's recentdecision inLubbock Typographical Union No. 888,InternationalTypographicalUnion, AFL-CIO (TheAvalanche Journal Publishing Company),196 NLRB177,wherein Members Fanning and Jenkins joinedMember Kennedy in adopting, without comment, aTrial Examiner's decision rejectingargumentssimilarto those of the Unionin the instantcase. There, theincumbent union had a collective-bargaining con-tractcovering the employer's composing roomemployees. The employer's proofreaders voted in amid-termGlobeelection to be included in thecomposing room unit and the union, as here, wascertified to represent them "as part of" the existingrepresent them on that basis.But the Union sought to represent the setupmen as a part of the production and maintenance unit. The Union cannotnow be heard to complain of the Employer's treating them as a part of theproduction and maintenance unit. 348DECISIONSOF NATIONALLABOR RELATIONS BOARDunit.Following certification, the union insisted thatitsexisting contract automatically covered thennewly added proofreaders; the employer, on theother hand, insisted on bargaining and reaching aseparate agreement. Thereafter, the employer filedan 8(b)(3) charge. Although the Trial Examinerrecommended that the complaint be dismissed on thebasis of a factual finding that the company had neveractually requested the union to bargain, he neverthe-less first discussed 10 the effect of separate bargainingfor the Globed employeesin the following termswhich the panel adopted without comment:The Union advanced the position that . . . theproofreaders automatically were covered by theexistingcomposing room contract. . . . TheCompany . . . insisted that it would negotiateonly for a separate and independent agreementcovering the proofreaders. This raises the interest-ing questionof whether the Company thereby, ineffect,was proposing to sever the proofreadersfrom the composing room unit, and by anegotiating tactic annul the Board's Decision andCertification . . . which had added the proofread-erstothe . . . composing room unit... .General Counsel has not been able to explain tomy satisfaction how the Union "may bargain forthe [proofreaders] as part of the group ofemployees [composing room] which it currentlyrepresents" and yet engage in negotiations for theproofreaders separate and apart from the balanceof the unit and enter into a separate andindependent contract covenng only the proof-readers.InLubbockthe Trial Examiner also noted (in his fn.8) that none of the parties contended that after theexpiration of the then-current agreement it would bepossible to insist on negotiating separate successoragreements for the proofreaders and the rest of thecomposing unit. He concluded that "Such positionwould violate the certification . . . ." The samerationale is applicable to the instant case.Accordingly, we find that neither the Respondent'spostcertificationapplicationof the current pro-duction andmaintenance contract to the setupemployees,nor its simultaneous withdrawal ofinconsistentpreelection benefits, violated Section8(a)(5) of the Act.ii Accordingly, we would dismissthe complaint in its entirety.10Lubbock, supra,17911We are also of the opinion that the record does not support themajority's conclusion that Respondent violated Sec8(a)(5)by maintaininga fixed and unalterable position throughout the five postimplementationbargaining sessions The Respondent was obligated to bargain with respectto only those subjects unique to the setup men The record discloses that theRespondent met withthe Union,considered its proposals,issued counter-proposals,and tentatively accepted certain union demandsDECISIONSTATEMENT OF THE CASEMAURICE S.BUSH,Administrative Law Judge: For morethan 30 years the above-named Union,together with oneof itslocals,has been theexclusive bargainingrepresenta-tive of a unitin Respondent's twoDetroit plants consistingof all of its productionand maintenanceemployees (P&M)except forcertain namedexcluded groups of employees.As here pertinent,one of the excluded groupswere thesetupmenemployed at the two plants. They wereunrepresented salaried employees.On April 29, 1971, a majorityof the set-up men in thetwo plantsvoted in aBoard-conducted election "to berepresented for purposesof collectivebargaining" by thesame Union and thereby,in accordancewith the preambleof the "Notice of Election,"indicated "their desire to beincluded inthe existingproductionand maintenance unit,currentlyrepresented" by the Union.As a result ofthe election,the Boardon May 11, 1971,under a correctedcertification,certifiedthat the Union"may bargain" for the setupmen "as partof the group ofemployees [P&M ] which it currentlyrepresents."Theagreed resultof the corrected certificationwas to make thesetupmenpart of thepreexistingunit of the P&Memployees and to certify the Unionas the collective-bargainingrepresentative of the setup employees,with theconsequencethat the Unionwas now authorized torepresentthe setup employeesin additionto the P&Memployees it already represented under the currentcollective-bargaining agreement.On June 1, 1971, the Companyunilaterally and againsttheUnion's protestextended the subsisting collective-bargaining agreementithad with the Unionfor its P&Memployees,to its setup employees.As a consequence of thisunilateral action, the Company divestedthe setupemploy-ees of certain valuable preexisting benefitsand placedthem underother valuable benefits the P&M employeeshave under their contractas well as certain disadvantages.The aboveaction wastaken by the Companypursuant toadvance notice in a letterdatedMay 12, 1971, to theUnion.In the letter the Respondent notifiedtheUnionthatas a result of the election, it deemedthe setupemployees as "now covered exclusively by the existingLabor Agreement [for P&Memployees]with respect totheirwages,hours, rates of pay and otherconditions ofemployment."The Union on May 18, 1971, replied that it didnot agreewith the Company'sassumption that the setup men "arenow covered" by the P&M contract and put the Companyon notice of its position"that arrangements are to be mademutually to bargain collectively"in behalf of the setupemployeeswith respect to their wages,hours, rates of pay,and otherconditionsof employment.In line with itsrequest forcollectivebargaining on these matters, theUnion furtherrequestedthe Companyto "refrain from thematters of implementation detailed inyour letter of May12until collectivebargainingrelative tothe jobsetters[setup employees]has been concluded."The Company by reply dated May 25, 1971, reiterated itspositionthat "the job setters passed into the existing FEDERAL-MOGUL CORP.production and maintenance unit" from the date of theBoard's certification of the Union on May 7, 1971, as thesetup employees' exclusive bargaining representative anddeclined to refrain from implementing as of June 1, 1971,"those aspects of the present [P&M] collective bargainingagreement" as set forth in its earlier letter of May 12, 1971.However, the Company offered "to bargain with theUnion as to all of these matters"afterits implementationof June 1, 1971.The implementation as noted above took place on June1, 1971, with resulting changes in the benefits of the setupemployees, some detrimental and some beneficial com-pared with the benefits they had prior to the certification oftheUnion as their exclusive bargaining representative.Thereafter at the Union's request a series of fivemeetingswere held between the Union and the Company,concluding on September 15, 1971, for the purpose ofbargaining concerning the terms and conditions of employ-ment of the recently certified group of setup employees. Atthesemeetings the Company never receded from itsoriginal position that as a result of the certification and theinclusion of the setup men in the long standing P&M unit,the setup employees becameautomaticallycovered by thepreexisting collective-bargainingagreementthe Companyhad with its P&M employees. Similarly, the Union neverreceded from its position that the certification did notautomatically put the set-up men under the P&M contractand that the Company could not take away from the setupemployees any of the benefits they had prior to thecertificationwithout bargaining and agreement thereon.Failing to reach agreement on these conflicting positions,theUnion after the fifth and final meeting filed unfairlabor practice charges against the Respondent whicheventually resulted in the issuance of the complaint herein.Under the above-admitted basic but skeletonized facts,the issue under the pleadings may be stated as follows: Thesetup employees having agreed to be included in the P&Munitand having elected to be represented by the sameUnion that represents the P&M unit, the question iswhetherunder such circumstances the Respondent'sunilateral application of its P&M collective-bargainingagreement to its setup employees with notice but withoutbargaining and against the Union's protests, with resultingcancellation and withdrawal of preexisting benefits, consti-tutesa refusal to bargain in good faith in violation ofSection 8(a)(1) and (5) of the National Labor RelationsAct?The complaint herein was issued on May 5, 1972,pursuant to a charge filed on November 10, 1971, and dulyserved upon the Respondent. Respondent's answer deniesthe alleged unfair labor practices.IThe issue as framedabove is basedon the allegationsof par. 13 of thecomplaintand Respondent'sanswer thereto.The key phrasein par. 13 isthat the Respondent"has refusedto bargainin good faith" with the UnionCounsel in their respective briefs seemultiple issues in the case butessentially the issuesthey set forth in their briefsare embraced in theunitary issuestated above. More bluntly,the Respondent sees the centralissue as, "Did the Respondent,by unilaterallyimplementing coverage of thesetupmenby the P&M Unit collective-bargainingagreement, violate thelaw?"More explicitly,General Counselsees the central issue as follows.349The case was heard on July 10 and 12, 1972, at Detroit,Michigan? Briefs filed by counsel on August 22, 1972,have been carefully reviewed and considered.For reasons hereinafter indicated, the Respondent isfound in violation of the Act as alleged in the complaint.Upon the entire record in the case and from myobservations of the witnesses, I make the following:FINDINGS OF FACTI.JURISDICTIONALFINDINGSRespondent, a Michigan corporation,maintainsofficesand places ofbusinessat 3040 Hart Avenue and 11031Shoemaker Avenue in Detroit, Michigan, herein called theHart Avenue and Shoemaker plants, or collectively, theDetroit,Michigan, plants. At all times here material, theRespondent has been engaged at the two Detroit plants inthemanufacture, sale, and distribution of roller bearingsand related products. The two indicated plants are the onlyfacilitiesinvolved in this proceeding. During the past yearwhich is representative, the Company manufactured, sold,and distributed at its Detroit plants products valued inexcess of $500,000, of which products valued in excess of$50,000 were shipped from said plants directly to pointslocated outside of the State of Michigan. Similarly, duringthe past representative year the Company purchased andcaused to be transported and deliveredat itsDetroit plantssteel and other goods and materials valued in excess of$100,000, of which goods and materials valued in excess of$50,000 were transported and delivered to its plants inDetroit directly from points located outside the State ofMichigan. By reason of these admitted facts, I find that theRespondent is an employer engaged in commerce'withinthemeaning of Section 2(2), (6), and (7) of the Act.II.THE LABORORGANIZATION INVOLVEDThe Charging Partyisa labor organizationwithin themeaning of Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESThe Companyat all timeshere material employed a totalof approximately 2,000 P&M employees and some 145machinery setup employeesat itstwo Detroit plants whichare operated around the clock in three shifts. Historically,the P&M employees have been hourly rated, timeclockemployees. Historically, the setup men have beensalariedemployees, not required to use a timeclock. The P&Memployees for many years have been represented by theInternational Union and its Local 681. The setup employ-ees up until 1971 were both unrepresented and specificallyand expressly excluded from the P&M unit contract.On April 29, 1971, the heretofore excluded setup men"Whetherthe existence of a contract covering a unit of Production andMaintenance employees,relieved theRespondent of its bargainingobligation with respect to a new group of employees who were being addedto thisProduction and Maintenance unit pursuant to the Board'sArmour-Globeelection procedure "2The unopposedmotion of General Counsel,filed simultaneously withhis brief,to correctthree obvious errors in the transcript of testimony isgranted. 350DECISIONS OF NATIONAL LABOR RELATIONS BOARDvoted in a Board-conducted election by a majority vote tobe included in the existing P&M unit and to be representedby thesame Union that represents the P&M employees.As a result of the election the Board on May 11,1971, ina corrected certification,certified that the InternationalUnion"may bargain for the employees in the above-named category[setup men in the two Detroit plants] aspart of the group employees[P&M] which it currentlyrepresents."In the preelection campaign the Company opposed theefforts of the Union to organize the setup men by lettersand speechesby itsindustrial relationsmanager, J. E.Steinhelper.Just prior to the election Steinhelper heldabout 10 meetings with small groups of setup employees tocover all such men working in the three shifts. At thesemeetings,Steinhelper told the setup men that if they votedfor union representation there"was a possibility benefitscould be changedand theymight lose some of theirbenefits."But Steinhelper admits that he did not tell the setup menat these meetings that if they voted to be represented by theUnion thatthey wouldautomatically come under thecoverage of the P&M unit contract,or that theCompanyintended to terminate the benefitstheycurrently enjoyedas salaried employeesif theyvoted for the Union,or thatthe Company even planned to exchange the benefits theycurrently received as salaried employees for the benefitsthe P&M employees receive ifthey votedfor the Union.The Unionalso held preelection meetings with the setupmen. At one of these meetings the setup men raised thequestion whether they would lose their salaried position ifthey voted forthe Union. The unionorganizer in charge ofthemeeting advised them that"under the law they couldnot lose any of their current benefits, as far as themautomaticallybeing taken away." (Emphasis supplied.)After theelection theCompanyfor the first time byletter datedMay 12,1971, notifiedthe Unionthat as aresult of the Board's certification of the Union as theexclusive bargaining agent for the setup men, the Companydeemed the setup men as "now coveredexclusively" by theexisting P&M unit contract3 and that it would take steps toimplement the provisions of the P&M contract to the setupemployees as of June1, 1971. The Companyadmits that itsoriginal decision to extend the P&M contract to the setupemployees was based"solely"on its belief that as a resultof the certification,the setup men"are covered exclusivelyby the existing agreement with respect to hours, rates ofpay and other conditions of employment."But at the trial herein,the Companyfor the first timeadvanced a new and second ground as a further justifica-tion for its unilateral decision to extend the P&M unitcollective-bargaining agreementto thesetupmen. As asecond defensefor applyingthe current P&M unit contractto thesetup men,the Companyrelies on the contents ofone of the paragraphs of the P&M Unit agreementalthough the contract itself specifically excludes the setupemployees from its application to them.The paragraph ofthe P&M agreement reliedon by the Companyreads asfollows:180.When new hourly rated classifications areestablished,theUnion will be advised as to thetemporary hourly rate to be paid.The Union may theninitiate negotiations on the rate to be paid by writtennotice to the Company at any time within the firstthirty(30) days after an employee has been assigned toand worked in the classification.In support of this second defense,the Respondent citesthe Board'sdecision inVickers,Incorporated153 NLRB561 (1964).In theVickerscase, the Board adopted the TrialExaminer'sdecision thereinwithout discussion.TheVickerscase also involved(1) excluded employees whovoted to be included into the larger P&M unit and (2) anexistingP&M collective-bargaining agreement with aclause or paragraph substantially the same as the para-graph quoted above from the P&M unit contract involvedin the instant case.InVickersthe Trial Examiner held,"Under all circumstances,Ifind thatRespondent'sunilateral changes in the status of the schedulers andexpediters[the excluded employees who voted to beincluded into the P&M unit] from salaried employees tohourly paid employees did not constitute an unlawfulrefusal to bargain with the Union." In the discussion belowitwill be shown that the"all the circumstances" in theVickerscase were radically different than they are in thepresent case.The Union by letter dated May 18,1971, put theCompany on notice that it was in complete disagreementwith the Company'sposition that the setup men as theresult of the certification were now covered exclusively bythe existing P&M unit collective-bargaining agreement andstated its position to be that all matters pertaining to thesetup employees'wages, hours,rates of pay,and otherconditions of employment were subject to collectivebargaining.The Union also requested that the Company"refrain from the matters of implementation detailed" inthe Company's letter"until collective bargaining relative tothe jobsetters has been concluded."Notwithstanding the Union'sprotest and request forbargaining prior to any changes in the existing workingconditions of the setup men,the Company on June 1, 1971,by its own admitted unilateral action implemented its priorannounced decision to place the setup employees under theP&M unit contract by applying a number of the provisionsof the P&M contract to them.This resulted in deprivingthe setup men, without bargaining,of numerous benefitsthey had prior to the Union's certification as their exclusivebargaining representative.The following are some of thebenefits the setup employees lost by reason of theCompany's unilateral action:1.Loss ofsalarystatus,which the setup personnelwished to retain,by the Company's action of convertingthem intohourlypaid employees. (However, it is notedthat the conversation gave the setup employees preciselythe same take-home pay as hourly paid employees as theyhad had as salaried employees prior to the certification.)2.Loss of their prior right as salaried employees toSThe current P&M unit contract commenced on March 1, 1971, andcontinues in effect through March 1, 1974 FEDERAL-MOGUL CORP.check in and out of work on an honor card system by theCompany's action in requiring them to use a timeclock.3.Loss of 4 days' sick leave theyhad as salariedemployees.4.Loss of casual absence leave unrelated to sick leavethey had as salaried employees.5.Reduction of bereavement leave from 5 days to 3days.6.Reductionof lifeinsurance benefits from a maxi-mum of about$30,000 to $11,000 in some areas.7.Loss of investment plan for purchase of Companystock.8.Loss of marriage leave and leave for illness in theimmediatefamily.9.Loss of major medical benefits by substitution of lessmedical benefits provided for in P&M Unit contract.10.Loss of assigned parking space.The Company'sunilateralapplication of the P&M Unitcontract to the setup men also had the affect of giving themwithout request or bargaining certain benefits they did nothave as salaried employees prior to their unionization.Among such benefits are the following:1.Grievance and arbitration procedures.2.Job transfer rights and shift preferences within theplant.3.Right to bid for posted openings.4.Supplemental unemployment benefits.5.Improved accident and sickness insurance benefits.6.Extended disability benefits.7.Prescription drug benefits.8.Blue Cross and Blue Shield coverage.9.CombinedUAW andcompany retirement benefits.10.Paid up life insurance policies to retirees.As heretofore noted, at the time the Company extendedthe P&M unit agreement to the setup men, it took suchaction solely because of its belief that the setup employeesbecame exclusively covered by the existing P&M contractby the event of the Union's certification as their bargainingrepresentative.Itwas only after the Company, against the Union'sprotest, had taken its unilateral action of extending theP&M unit contract to the setup men, that bargaining at theUnion's request began between the Company and theUnion on the future status of the setup employees. Therewere five such bargaining meetings in all, commencing onJune 29 and concluding on September 15, 1971. It is onlyon the basis of these postevent4 bargaining sessions withthe Union that the Respondent claims good faith bargain-ingwith the Union on the future status of the setupemployees under the Union's certification.The first two or three meetings were rather exploratory innature, but from the first through the last meeting theUnion requested the restoration of the benefits the setupmen enjoyed prior to unionization and the Respondentwould not budge from its original position that the setupmen became automatically covered by the existing P&Munit collective-bargaining agreement as a consequence of351theUnion'scertificationand accordingly no longerentitled to the benefitstheyhad prior to their unionization.The first meeting was held on June 29, 1971.About theonly positive thing to come out of that meeting was atentative agreement between the parties that the setup menwould be temporarily represented by the P&M steward inthe area in which they worked for the processing ofgrievances.From the date of that meeting until the date oftrial herein about a year later,the setup men, under thistemporary agreement,have filed more than 100 grievances,but more than half of these were complaints about the lossof the benefits they had enjoyed prior to theirunionization.The secondmeeting washeld on August 25, 1971. At thismeeting the Company furnished to the Union, pursuant toitsprior request,a written summary of the items that thesetup men had enjoyed as salaried employees prior to theCompany's unilateral act of placing them under the P&Munit collective-bargaining contract.Each item was dis-cussed but the meeting ended in a stalemate on theCompany's refusal to restore these preunionization bene-fits.However,the parties agreed to meet again.The thirdmeeting washeld on August 31, 1971. TheUnion at thatmeeting presented its written contractual'demands to the Company consisting of 30 separate items.Some of these items asked for provisions that were in thecurrent P&M Unit contract, but for the most part calledfor the restoration of the benefits the setup men had priorto unionization.The itemswere discussedpoint by pointbut no agreement was reached.The meeting was adjournedtogive the Company further opportunity to study theUnion's demands and prepare a response.The fourth meeting was held on September 10, 1971. Atthismeeting the parties resumed their discussion of theUnion'scontractual demands, but were unable to reachagreement. Again the controversy was chiefly over theUnion'sdemand for the restoration of the set-up men'spreunionization benefits. The Company through Steinhel-per as its spokesman reiterated its position that the setupmen should fall under the P&M Unit contract and theUnion again rejected that position.The fifthand final meeting took place on September 15,1971. At thismeeting the Respondent presented a writtenresponse to the Union's itemized contract demands. TheRespondent's opening response was that,"The Companydeems that as a result of this certification, these employees[setupmen]are now covered exclusively by the existinglabor agreement [the P&M Unit contract]with respect totheirwages,hours, rates of pay and other conditions ofemployment." In line with this position the Companyagreed only to the nine items in the Union'sdemandswhich corresponded with the language in certain para-graphs of the P&M unit contract and rejected all demandsfor the restoration of preunionization benefits and all otherdemands unrelated to the provisions of the P&M Unitcontract.In the credited and undisputed words of James Sawyer,president of Local 681,the last thing that happened at thefinalmeeting of September 15 was that InternationalUnion Spokesman Gordon Buchanan, "asked Mr. Stein-4That is, bargaining sessions that took placeafterthe fact of theCompany's unilateral extension of the P&M unit contract to the setup men. kDECISIONSOF NATIONALLABOR RELATIONS BOARD352helper [company spokesman ] . . . to change his positionabout the setup men coming under the current [P&M unit]agreement." Steinhelper as at previous meetings declinedthe request, Buchanan thereupon informed Steinhelperthat the Union would turn the issue over to its legaldepartment and the meeting broke up.Steinhelper,asRespondent's spokesman at all themeetings, admits that the Union at no time made aconscious waiver of the benefits the setup men enjoyed assalaried employees prior to their unionization. The recordshows that the Union at all times asserted that the setupemployees' preunionization benefits could not be cancelledand withdrawn without bargaining and agreement thereon.Discussion and ConclusionsAs heretofore noted the Board on May 11, 1971, certifiedtheUnion following a Board-conducted election. Theelectionwas held under well establishedGlobe-Armourprocedures.Globe Machine & Stamping Co.,3 NLRB 294;Armour & Company,5 NLRB 535;United States GypsumCompany,107 NLRB 122. In the election the Respondent'ssalaried and unrepresented setup employees indicated theirdesire to be "Globed" in, that is, to become a part ofRespondent's production and maintenance unit and votedto be represented by the Union which also represented theproduction and maintenance employees. The Board in itscertification, as corrected, certified that the Union "maybargain" for the setup employees "as part of" theproduction and maintenance unit currently represented bythe Union.Based upon the Board's certification, the Respondentdefends and contends, as a matter of law, that its setupemployees as of the date of the certification becameautomatically covered by the terms and conditions of theexisting production and maintenance collective-bargainingagreement although the setup men are not a party thereto;and from this premise justifies as lawful its admittedunilateral cancellation and withdrawal of the benefits thesetupmen enjoyed prior to their unionization. Thus inRespondent's answer to the complaint's allegation that ithad "engaged in bad faith bargaining in that it maintaineda fixed and unalterable position throughout that the `setupmen' were automatically covered in all respects by the[P&M unit] contract," Respondent pleads that it, "Admitsthat it has maintained its position that, as a matter of law,the setup men are now subject to the provisions of theproduction and maintenance collective-bargaining agree-ment. It has maintained this position because of itsconviction as to what the law requires of it and under nocircumstances should this in and of itself be deemed aviolation of Section 8(a)(5) of the Act."As shown above Respondent's original decision toextend its P&M unit agreement to its setup employees wasbased "solely" upon its belief that "as a result of thiscertification these employees are covered exclusively by theexisting labor agreement with respect to hours, rates of payand other conditions of employment." Conversely, thisoriginal belief and conduct pursuant thereto was not basedon any of the provisions of the P&M Unit contractalthough Respondent now also relies on the contract asjustification for its conduct as will be shown below.Respondent's position that the Board's certification byitself compelled it as a matter of law to apply its P&M unitcontract to its setup employees cannot be justified by thelanguage of the certification itself. This is obvious from theliteral language of the certification which reads:IT IS HEREBY CERTIFIED that the said organization[Union) may bargain for the employees in the above-named category [all setup men employed by theEmployer at its Hart Avenue and Shoemaker AvenuePlants] as part of the group of employees [P&M] whichit currently represents.No authority has been cited to support Respondent'scontention that the mere decision of a small unrepresentedgroup of employees to become part of a larger representedgroup of employees has the affect of putting the smallgroup of employees under the collective-bargaining agree-ment of the larger group. On the contrary, Board decisionsshow that when such an enlargement of an existing unittakes place, the Union has the right to bargain separatelyfor the newly allied group of employees as part of thelarger unit. Thus the Board inBingham-Herbrand Corpora-tion,97 NLRB 65, 67, held that, "If a majority of theemployees voting cast ballots for the Petitioner [theUnion], they will be taken to have indicated their desires tobe part of the production and maintenance unit, andthePetitioner may bargain for them as part of the existing unit. "(Emphasis supplied.) See also to same affect,Martin ParryCorporation,95 NLRB 1506, 1508.As the Board's certification by its very terms gives theUnion a clear and unqualified right to bargain for thesetup employees as part of the larger P&M unit, itnecessarily follows and is found that the certificationperse,as claimed, did not give the Respondent the unilateralright to extend the existing P&M contract to its set-upemployees as this would be inconsistent with the Union'sofficiallyauthorized right to bargain for the setupemployees.Insofar as the Respondent seeks justification for itsrefusal to bargain with the Union over the restoration ofthe setup employees' preunionization benefits solely on thebasis of the Board's certification, I find that the Respon-dent's refusal to bargain with the Union on that matterconstitutes a refusal to bargain in good faith with theUnion in violation of Section 8(a)(1) and (5) of the Act.Respondent's second defense-asserted for the first timeat the trial-for its unilateral application of the P&M unitcontract to its setup employees, is that such applicationwas authorized by the above-quoted paragraph 180 of theP&M unit contract itself under the precedent of a Boarddecision inVickers, Incorporated, supra.This defense nowappears from Respondent's brief to be its chief defense.TheVickerscase also involved a Globe-type election where FEDERAL-MOGUL CORP.unrepresented employees chose to become a part of theemployer's large organized P&M unit and voted to berepresented by the same union as represented the P&Munit.As conceded by counsel for General Counsel, theP&M contract inVickerscontained a clause, paragraph162,5 essentially the same in meaning as paragraph 180 ofthe agreement in the present case.As heretofore noted, inVickersthe Trial Examiner heldthat,"Under all the circumstances,I find that Respondent'sunilateral changes in the status of the schedulers andexpediters from salaried employees to hourly paid employ-ees did not constitute an unlawful refusal to bargain withthe Union." (Emphasis supplied.)Any reading of "all the circumstances" in theVickerscaseshows they were factually essentially different and farmore complex than the circumstances in the instant case.InVickersone of the circumstances that the TrialExaminer based his decision on was the presence ofparagraph 162 (as set forth in fn. 5) in the subsisting P&Munit contract in that case. Paragraph 162 inVickersandparagraph 180 of the contract in the instant case provide,essentially, that the employer may establish a temporaryrate job for new classifications of employees in the P&Munit. All postelection factual resemblances betweenVickersand the present case begin and end with that singleresemblance.It is evident from the Examiner's decision in theVickersthat the Trial Examiner was searching for theintentof theunion and the company on the question of whether theyhad mutually agreed that the existing P&M unit agreementwas to be made applicable to the newly added employeesto the unit. In theVickerscase there is abundant evidencethat the "Globed" employees desired and intended to beplaced under the existing P&M unit contract. After the"Globe" election inVickersthe company immediatelynotified the union in writing that it was establishing atemporary hourly rate for the newly "Globed" employeespursuant to paragraph 162 of the existing contract. Thenfollowed a most significant step or fact not present in theinstant case. After the receipt of the notice and before theunion inVickersfiled its charges, both theunion and thecompany agreed to change the recognition clause in theexisting collective-bargaining P&M agreement to add thenewly "Globed" employeesto the contractual unit of "hourlypaid production and maintenance employees." This inVickersis the clearest evidence ofintentby the union asagents for the newly added employees that the existingP&M unit collective-bargaining agreement was to be madeapplicable to them. By contrast, in the present case theCompany never at any time notified the Union in writingor orally that they were relying on any contractual clausein the existing P&M unit contract for its authority toextend the P&M unit contract to its setup employees. Suchreliance or defense in the instant case was at most anafterthought first brought up at the teal. Similarly in theinstant caseneither the Company or the Union eversuggested changing the recognition clause to includeInVickersthe comparable contractual clause under paragraph 162reads as follows "When the Company establishes and places in use a newjob classification or makes a revision of an existing classification thatmaterially affects the applied skills and responsibilities of the operator, a353recognition of the setupmen as"hourly rated employees."Thus the recognitionclause in theinstant case standsunaltered with the setup men expressly excluded from theP&M unit collective-bargainingagreement.The recordherein moreover shows that the setup men through theirUnion not only never agreed to the Company's conversionof their salarystatusto that of hourly rated employees butthat they have always, on the contrary, demanded therestoration of the salary status and benefits they enjoyedprior to the certification of the Union as their exclusivebargaining representative.Only one other indication inVickersof the intent of the"Globed" employees to be placed under the existing P&Munit collective-bargaining agreement need be noted. At thetime of the "Globing" inVickersthe agreement wasexpiring and up for renegotiation. At the suggestion of theemployer inVickersthe union agreed that "any disagree-ment concerning the schedulers [one of the two groups of"Globed" employees] be discussed as part of the generalnegotiations in progress." This is another clear indicationof the intent of the "Globed" employees inVickersthroughtheir union to forego their former status and benefits assalaried employees in favor ofgeneralnegotiations for allemployees in the unit, including themselves. Nothing ofthis sort occurred in the instant case.In summary I find and conclude that Respondent neverat any time in its postcertificationnegotiationswith theUnion on the then status of the setup men relied onparagraph 180 of the existing collective-bargaining agree-ment for its authority to extend that agreement to its setupemployees. I further find and conclude that paragraph 180,standingalone asit does without any supporting evidenceof intent by the setup men to go along with that clause, didnot give the Respondent the authority to impose theexisting contract on its setup employees with resulting lossof their prior benefits and status as salaried employees.The fact that the setup men became the beneficiaries ofsome new benefits as heretofore outlined under Respon-dent's unilateral imposition on them of the existing P&Munit contractcannot legitimatizeor make more palatablethe fact that in doing so the Respondent took from themwithout their consent and against their opposition certainvaluable benefits they enjoyed before they voted to havetheUnion represent them. The fact is that they were notconsulted in this swap of new benefits for their existingbenefits. The new benefits were admittedly thrust upon thesetup men without opportunity or power to disavow byRespondent's unilateral and opposed extension of theexisting contract to them. The use by the setup men of thecontract'sgrievance procedures cannot be deemed animplied agreement to come under the existing P&Magreement for the use of such grievance procedure is thenormal concomitant of union representation. By virtue ofthe certification, the Union would have had the right topresent grievances in behalf of the setup men, even if theexisting P&M unit agreement had no grievance clauses init.It is especially noteworthy that the majority of thetemporaryrate shall be establishedby the Company andwritten notice ofthe rateand jobclassification will be furnished to the Local President."Comparewith par 180,supra 354DECISIONSOF NATIONALLABOR RELATIONS BOARDgrievances filed by the setup men were complaints aboutthe prior benefits the Company had taken away from themafter they became unionized.Respondent's final argument or defense is perhaps beststatedby a quotation from its brief, towit: "It isRespondent's position that the terms of the existing P&Munit agreement were applicable in every way,exceptthelaw requires immediate good faith bargaining as to thenewly included members of the unit."Respondent's contention "that the terms of the existingP&M unit contract agreement was applicable in everyway" is based on its interpretation of the Trial Examiner'sdecisionin theVickerscase.But as shownabove the TrialExaminer's decision in that case was based in his ownwords on "all the circumstances" in that matter, only oneof which is present in this case,namely,the essentialsimilarity of paragraph 180 of the collective-bargainingagreement in the instant matter with paragraph 162 of theagreementin theVickerscase.As noted above, thatcircumstance is not of itself sufficient to bring the presentcase under the precedent ofVickers,either under thelanguage of the Board's certification of the Union or underthe existing collective-bargaining agreement inasmuch asthe agreement expressly excludes the setup employees fromits operationMoreover, unlike the situation inVickers,theRespondent herein in its postcertification negotiations withthe Union on the status of the setup employees never onceindicated that it was relying on paragraph 180 of theexisting agreement for its authority to unilaterally applythat agreement to the setup employees.But even if Respondent's full premise is accepted "thatthe terms of the existing P&M unit agreement wereapplicable in every way,exceptthe law requires immediategood faith bargaining as to the newly included members ofthe unit," Respondent's defense thereunder is not sustainedbecause the record fails to show any good-faith bargainingby the Respondent on the status of the newly includedsetup men in the P&M unit. On the contrary, the recordunmistakingly shows bad-faith bargaining by Respondentbecause in the five postcertification negotiation meetingswith the Union on the status of the setup men, theCompany never once receded from thefait accompliof itsunilateral application of the existing P&M unit agreementto its setup employees. At such meetings the Companyrefused to enter into any bargaining on any of the Union'sdemands for the restoration of the setup employees'preunionization benefits because of its unyielding positionthat the certificationper segave it the right to apply theexistingP&M unit contract to the setup men withconsequent automatic loss of their precertification benefits.Thus of the 30 contract demands the Union made, theCompany agreed only to those 9 of such demands whichcomported with parallel clauses of the existing P&M unitagreement. All other contractual demands unrelated to theagreement were rejected.In summary, based on all the facts and circumstances ofrecord, I find and conclude that Respondent has at alltimes refused to bargain in good faith with the Union asthe exclusive collective-bargaining representative of itssetup employees in accordance with the Board's certifica-tion of the Union, as alleged in the complaint.Upon the basis of the foregoing findings of fact andupon the entire record in the case,Imake the following:CONCLUSIONS OF LAW1.The Respondent, Federal-Mogul Corporation, Bow-er Roller Bearing Division,is now and has been at all timesmaterial herein an employer engaged in commerce withinthemeaning of Section 2(2), (6), and (7) of the Act.2.International Union, United Automobile, Aerospaceand AgriculturalImplementWorkers of America (UAW),isand has been at all times material herein a labororganization within the meaning of Section 2(5) of the Act.3.Allproduction and maintenance employees ofFederal-Mogul Corporation, Bower Roller Bearing Divi-sion,employed at its 3040 Hart Avenue and 11031Shoemaker Avenue, Detroit, Michigan, plants excludingsuperintendents,assistant superintendents,foremen, fore-ladies, assistant foremen,setup men (sometimescalledjobsetters),timekeepers,time study engineers,plant protectionemployees, temperature equipment operators, professionalemployees including chemists,metallurgists,research anddevelopment technicians and first aid employees, followupmen, draftsmen,experimental engineers,office clericalemployees,shipping and receiving clerks, confidentialclerks and female counselors,constitute a unit appropriatefor the purpose of collective bargaining within the meaningof Section 9(b) of the Act.4.On April 29, 1971, a majority of the setup menemployed by the Respondent at its 3040 Hart Avenue and11031 Shoemaker Avenue, Detroit, Michigan, plants, bysecret ballot election, designated the above-named labororganization as their exclusive representative for purposesof collective bargaining and by doing so indicated a desiretobe and were included in and became a part of theappropriate unit designated above.5.Since on or about December 6, 1941, the above-named labor organization has been the exclusive collective-bargaining representative of the employees in the aforesaidappropriate unit within the meaning of Section 9(a) of theAct and since May 7, 1971 has also been the certifiedexclusive collective-bargaining representative of the setupmen who were included in and became a part of theappropriate unit designated above.6.By unilaterally, and without prior notice to and/orbargainingwith the above-named labor organization,announcing that as a result of the May 7, 1971 certifica-tion,referred to above,the setup men were coveredexclusively by the terms and conditions of employmentembodied in the current collective-bargaining agreementthen in effect between the Respondent and the above-named labor organization and that implementation of saidcontract terms to the setup men would begin effective June1, 1971, the Respondent has refused to bargain collectivelywith the above-named labor organization and has therebyengaged in and is engaging in unfair labor practices withinthe meaning of Section 8(a)(5) and (1) of the Act.7.By unilaterally and without prior notice to and/orbargaining with the above-named labor organization, andnotwithstanding the objection of the above-named labororganization,withdrawing all benefits enjoyed by the setupmen prior to their unionization and applying to them the FEDERAL-MOGUL CORP.current collective-bargaining agreement then in effectbetween the Respondent and the above-named labororganization,Respondent has refused to bargain collec-tivelywith the above-named labor organization, and hasthereby engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) and (1) ofthe Act.8.By maintaining a fixed and unalterable positionthroughout the meetings between the Respondent and theabove-named labor organization, that the setup men wereautomatically covered in all respects by the currentcollective-bargaining agreement then in effect between theRespondent and the above-named labor organization, andby agreeing only to those proposals by the above-namedlabor organization which were identical with the terms ofthiscollective-bargainingagreement,Respondent hasrefused to bargain collectively with the above-named labororganization, and has thereby engaged in and is engagingin unfair labor practices within the meaning of Section8(a)(5) and (1) of the Act.9.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.10.The aforesaid unfair labor practices are unfair laborpracticesaffectingcommerce within the meaning ofSection 8(a)(1) and (5) and Section 2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:REMEDYHaving found that the Respondent has engaged incertain unfair labor practices in violation of Section 8(a)(l)and (5) of the Act, I shall recommend that the Respondentbe ordered to cease and desist therefrom and from in anyothermanner infringing upon its employees' Section 7rights, and that it take certain affirmative action designedto effectuate the policies of the Act.As I have found that the Respondent unilaterallychanged the terms and conditions of employment of itssetupmen by withdrawing the benefits and other condi-tions of employment which they enjoyed prior to theirunionization and replacing said benefits and conditions ofemployment with the existing collective-bargaining agree-ment between Local 681, International Union, UnitedAutomobile,AerospaceandAgriculturalImplementWorkers of America (UAW), and the Respondent, I shallrecommend that the Respondent be ordered to reinstatethestatus quo anteas it existed for the setup men prior toJune 1, 1971, except for such postcertification unilateralchanges to which the Charging Party has acquiesced .6 Ishall also recommend that the Respondent make the setupmen whole for any losses occasioned by said unilateralaction.Having also found that the Respondent unlawfully6 It appears for example that the Charging Party, as could be expected,acquiesced in the Company's invocation of the Union dues checkoff clauseof the existing agreement. In his summation at the conclusion of thehearing, the lay representative of the Charging Party urged astatus quo anteordersubjectonly to exceptions for such acquiescences I am of the opinionthat exceptions for such acquiescences would do away with any practicaldifficulties in applying astatus quo anteorder.355refused to bargain with the above-named labor organiza-tion as the certified representative of its setup employees, Ishall recommend that upon request it bargain collectivelyand exclusively with said duly designated representative,concerning rates of pay, wages, hours of work, and otherterms and conditions of employment.Upon the basis of the foregoing findings of fact and theentire record in this proceeding, I make the followingrecommended:ORDER?The Respondent, Federal-Mogul Corporation, BowerRoller Bearing Division, Detroit,Michigan, its officers,agents, successors, and assigns, shall:1.Cease and desist from:(a)Unilaterally applying the existing collective-bargain-ing agreement we have with International Union, UnitedAutomobile,AerospaceandAgriculturalImplementWorkers of America (UAW), and its Local 681, orunilaterally changing the wages, rates of pay and otherconditions of employment, for employees in the unit setforthbelow,who by voting to be represented haveindicated their desire to be included in the existingproduction and maintenance unit currently represented bythe above-named labor organization.All setup men employed by the Employer at its HartAvenue and Shoemaker Avenue plants in Detroit,Michigan, excluding office clerical employees, profes-sional employees, guards and supervisors as defined inthe Act and all other employees.(b)Refusing to bargain collectively with the above-named labor organization as the exclusive collective-bargaining representative of the employees in the unit setforth above.(c) In any other manner interfering with, restraining, orcoercing employees in the exercise of their rights guaran-teed in Section 7 of the Act.2.Take the following affirmative action:(a)Upon request, bargain collective with the above-named labor organization, as the exclusive collective-bargaining representative of the employees in the unit setforth above.(b) Reinstate thestatusquo anteas it existed prior to June1,1971,with respect to employees in the unit set forthabove, except for such changes to which the Union hasacquiesced, and make said employees whole for any lossesoccasioned by our unilateral actions.(c)Preserve and, upon request, make available to theBoard or its agents for examination and copying, allpayroll records and reports and all other records necessaryto analyze and give effect to thestatus quo anteorderherein.(d)Post at its Detroit,Michigan,Hart Avenue andrIn the eventno exceptions are filed as providedby Sec. 102 46 of theRules and Regulations of the NationalLaborRelations Board,the findings,conclusions,and recommended Order herein shall, as provided in Sec.102.48of the Rules and Regulations,be adoptedby the Board and becomeits findings, conclusions,and order,and all objections thereto shall bedeemedwaivedfor all purposes. 356DECISIONS OF NATIONAL LABOR RELATIONS BOARDShoemaker Avenue plants, copies of - the attached noticemarked "Appendix."8 Copies of said notice, to befurnished by the Regional Director for Region 7, shall,after being duly signed by the Respondent's representative,be posted by the Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by the Respondent toensure that said notices are not altered, defaced, or coveredby any other material.(e)Notify the Regional Director for Region 7, in writing,within 20 days from the date of this Order, what steps theRespondent has taken to comply herewith.8 In the event that the Board'sOrder is enforced by a Judgment of aUnited StatesCourtof Appeals,the words in the notice reading "Posted byOrder of the NationalLaborRelations Board" shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the NationalLaborRelations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWe are posting this notice to inform you of the rightsguaranteed to you by the National Labor Relations Act.WE WILL NOT unilaterally apply the existing collec-tive-bargaining agreement we have with Local 681,InternationalUnion, United Automobile, Aerospaceand Agricultural ImplementWorkers of America,(UAW) or unilaterally change the wages, rates of payand other conditions of employment, for employees intheunit set forth below, who by voting to berepresented have indicated their desire to be includedin the existing production and maintenance unitcurrentlyrepresentedby the above-named labororganization.All setup men employed by the Employer at itsHart Avenue and Shoemaker Avenue plants inDetroit,Michigan,excluding office clerical em-ployees,professionalemployees, guards andsupervisors as defined in the Act and all otheremployees.WE WILL NOT refuse to bargain collectively with theInternationalUnion, United Automobile, Aerospaceand Agricultural ImplementWorkers of America(UAW), as the exclusive representative of the employeeunit set forth above.WE WILL NOT in any other manner interfere with,restrain, or coerce you in the exercise of your rightsguaranteed in Section 7 of the Act.WE WILL upon request bargain collectively with theabove-named labor organization, as the exclusivebargaining representative of the employees in the unitset forth above.WE WILL reinstate thestatus quo anteas it existedprior to June 1, 1971, with respect to employees in theunit set forth above, except for such changes to whichthe above-named Union acquiesced and make saidemployeeswhole for any loss occasioned by ourunilateral actions.FEDERAL-MOGULCORPORATION, BOWERROLLER BEARING DIVISION(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any othermaterial.Any questions concerning this notice or compliance withitsprovisionsmay be directed to the Board's Office, 500Book Building, 1249Washington Boulevard,Detroit,Michigan 48226, Telephone 313-226-3200.